DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1, 2, 5, 7, 11, 12, 13, 16, and 18 have been amended.  Claims 6 and 17 have been canceled.  Now, claims 1-5, 7-16, and 18-21 are pending.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-5, 7-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

	Claims 1-5, 7-16, and 18-21 are directed to gathering and analyzing records, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to an method containing at least one step, claim 11 is directed to a non-transitory computer readable medium including one or more instructions, and claims 12-21 are directed to a system including at least one processor and memory.  Accordingly, the claims fall within the four statutory categories of inventions (a process, an apparatus, and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the method comprising:
collecting user value statements;
determining personal product differentiation (PPD) scores based on the user value statements;
collecting experiences related to a user reaction to a product;
analyzing the collected experiences based on the PPDs comprising applying artificial intelligence (Al) on the collected treatment experiences to analyze features extracted from at least one key database; and
generating at least a recommendation of a preferred product for the user based on Al analysis.

The above-recited limitations receive survey data and generate an aggregated audience attribution.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to an audience and attributing a media impression to a demographic group.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A non-transitory computer readable medium
A processor
A memory

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [00204], “the machine readable instructions comprise programs for execution by a processor such as the processor 1412 shown in the example processor platform 1400 discussed below in connection with FIG. 14. The programs may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1412, but the entire programs and/or parts thereof could alternatively be executed by a device other than the processor 1412 and/or embodied in firmware or dedicated hardware.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.
            
Independent claims 11 and 12 and Dependent claims 2-5, 7-10, 13-16, and 18-21 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2019/0244684, Hussam, et al., hereinafter Hussam in view of United States Patent Application Publication Number 2007/0112597, Heckerman, et al., hereinafter Heckerman.
6.	Regarding claim 1, Hussam teaches a method for gathering and analyzing electronic records comprising:
	collecting user value statements, (page 1, para. 8, the method includes linking a score value to one or more questions included in the customized medical study instrument, and generating a scoring rule based on the linked score values, and page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. In this embodiment, an instrument includes the following question: “Did you experience an improvement in your symptoms following the treatment?”);
	determining personal product differentiation (PPD) scores based on the user value statements, (page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. In this embodiment, an instrument includes the following question: “Did you experience an improvement in your symptoms following the treatment?”);
	collecting experiences related to a user reaction to a product, (page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. In this embodiment, an instrument includes the following question: “Did you experience an improvement in your symptoms following the treatment?”);
	analyzing the collected experiences based on the PPDs comprising applying artificial intelligence (Al) on the collected treatment experiences to analyze features extracted from at least one key database, (page 6, para. 59, Numerical scores may be associated with question responses to facilitate scoring of an instrument and mathematical and/or statistical analysis. Frequently, studies are designed to test the efficacy of a medical procedure, treatment or device. Accordingly, in a preferred embodiment, numerical scores are associated with questions, where a higher numerical score indicates that the treatment is effective and a lower numerical score indicates that the treatment is not effective or is less effective. In this embodiment, an instrument includes the following question: “Did you experience an improvement in your symptoms following the treatment?”); and
	generating at least a recommendation of a preferred product for the user based on Al analysis, (page 12, para. 116, The medical integration system 102 also includes, for example, procedure determination rules to determine a recommended procedure or a recommended medical device based on patient's symptoms and an instrument's score values, including, for example, symptom severity score values and symptom improvement score values. The medical integration system 102 generates the procedure determination rules by determining the medical procedures that have been categorized as effective (“effective medical procedures”) based on the score values associated with a user's answers to various questions in an instrument. In one particular example, the system 102 determines the efficacy of a joint replacement surgical procedure. ).

 	Hussam does not explicitly teach applying artificial intelligence (Al) on the collected treatment experiences to analyze features. 
 	However, Heckerman teaches applying artificial intelligence (Al) on the collected treatment experiences to analyze features, (page 8, para. 75, Other examples of information that can be provided to the member include a treatment option (e.g., over-the-counter medication recommendation, recommendation to seek emergency treatment, etc.) or other health/wellness advice such as information on diet, exercise or other activities, and/or appropriate nutritional supplements. The information delivery component 1180 can employ any suitable technique to determine the information to provide to the member. Examples of suitable techniques include using artificial intelligence techniques to arrive at a conclusion for instance, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines and the like as well as combinations thereof. Moreover, a human intervention step can be combined with the artificial intelligence techniques to arrive at a conclusion.). 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Hussam with the teaching of Heckerman. As suggested by Heckerman, one would have been motivated to include this feature to facilitate monetizing a database of unclean health-related data collected on a large-scale and pertaining to a non-selected population. At least one pattern can be automatically ascertained from the unclean health-related data at least in part by applying a statistical technique, a data mining technique and/or a machine-learning technique to the database., (Heckerman, Abstract), to modify the method of Hussam with the teaching of Heckerman.
7.	Regarding claim 2, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the user value statements include patient value statements (PVS), and wherein collecting PVS further comprises:
	collecting a patient’s demographic information, (page 11, para. 105, and other demographic data );
	identifying at least one disease area, (pages 4-5, para. 44, the user may enter various patient criteria, including diagnosis codes, International Statistical Classification of Diseases and Related Health Problems (“ICD”) codes (e.g., ICD-9 and ICD-10 codes), Current Procedural Terminology (“CPT”) codes and other various diagnosis information and treatment information and various inclusive or exclusive criteria (e.g., age information, height information, weight information and smoker status information). The system 102 includes, for example, a utility to search an ICD code library based on an ICD code description or a partial ICD code to find the correct code);
	collecting prioritized symptoms, (pages 7-8, para. 71, a finalized instrument (i.e., a finalized customized and non-customized instrument) may be sent to patients to participate in the study. Patients are selected to participate in a study by the patient's physician, based on the patient's qualifications, including, for example, age and gender. Physicians are able to enter patient name and other identifying information (e.g., email address and home address) into the medical integration system 102. In this embodiment, the medical integration system 102 also queries data repositories, including EMR systems, for the names of patients qualified to participate in a study. The medical integration system 102 may generate a list of the patients qualified to participate in a study and may enable a user to link (e.g., through a pointer) a selected patient to a particular study. As a result of the link, the system 102 may generate a notification message notifying the patient that he has been selected to participate in a study. In some examples, the patient is notified by an electronic message sent to the patient's electronic mail address and page 12, para. 115, the medical integration system 102 may also include procedure assessment rules, which “grade” or classify a procedure based on the determined efficacy of the procedure. In a particular example, the procedure assessment rules collate the patient's symptoms before the procedure and the patient's symptoms after the procedure to determine if the patient's symptoms have improved following the procedure.); and
	collecting prioritized preferences, (page 10, para. 102, generate a new patient profile for a clinic, view patients associated with a clinic, view clinic patients first names and last names, join a group, generate a group, search for groups, post messages to members in a group, edit the details of a membership, view memberships associated with a clinic, edit clinic memberships, associate physicians, physician assistants, and clinic administrators with a clinic, de-associate a user with a clinic and view overdue instruments.).
8.	Regarding claim 3, Hussam teaches the method of claims 1 and 2 as described above.  Hussam further discloses wherein the collected prioritized preferences include at least one of: routes of administration, unwanted side effects, cost, and lifestyle concerns, (page 12, para. 117, for the effective medical procedures, the medical integration system 102 generates a procedure determination rule including the symptoms patients experienced before the procedure. In a particular example, a procedure determination rule for joint replacement includes the following instructions “If symptoms==joint pain or joint difficulty or joint swelling, then procedure ==joint replacement.” ).
9.	Regarding claim 4, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein determining the personal product differentiation (PPD) scores further comprises:
	gathering key inputs, wherein key inputs include at least one of: patient medical records, patient healthcare formulary, drug interactions, and product details, (page 14, para. 129, users of the medical integration system 102 upload medical data (e.g., research data, research records, surgical data, medical information data, electronic health records, paper health records, physician notes from prior and/or past visits to a medical facility, health information, medical status information, medical history information, and the like) into the system 102); and
	analyzing how each product best meets the PVS while eliminating adverse drug interactions, (page 12, para. 118, the patient flow module 124 improves patient satisfaction by efficiently tracking actions a patient needs to take and instruments a patient needs to fill out prior to engaging with a physician. The illustrated patient flow module 124 is integrated with various aspects of the medical integration system 102, including, for example, the database 126. Through querying the database 126, the patient flow module 124 determines the instruments a patient needs to complete prior to a consultation with a physician. The patient flow module 124 may also track a patient's steps and activities from the time the patient arrives at the clinic, registers with the clinic, waits to see a nurse, is seen by a nurse and is moved to an examination room. In a preferred embodiment, the module 124 provides clinics (e.g., physicians and nurses and health care providers) feedback and guidance as to the next action to be performed and the information the patient needs to provide the clinic, physician or nurse.).
10.	Regarding claim 5, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the collected experiences include treatment experiences, and wherein collecting treatment experiences further comprises:
	gathering product monitoring requirements, (page 13, para. 126, monitor patient flow in a clinic and perform the proper processes and tasks needed move patients through the clinic);
	establishing a tailored monitoring plan, (page 7, para. 64, generates alerts by enabling physicians to establish answer threshold values for a question or an instrument. In this embodiment, if a patient fills out an instrument and the patient's answer to a particular question or questions exceeds a threshold value, the medical integration system 102 generates and sends the physician a notification message (e.g., an email or an alert icon is posted on a physician dashboard graphical user interface).);
	gathering patient treatment experiences based on the tailored monitoring plan, (page 7, para. 65, instruments may be assigned a predetermined availability date: the date on which the instrument becomes available to the user. In one particular example, this date is set directly through a value being entered into a textbox by a user. In another particular example, the date is indirectly set by a reference to a number of days, weeks, months or years (e.g., 10 weeks from today). Instruments may also be assigned a duration of availability. During this duration (e.g., a number of days, weeks, months or years), the instrument is available for a user to complete); and
	updating at least one blinded patient experience database, (page 7, para. 66, a new set of questions included in the customized instrument are reviewed, rated and validated in many review phases, with an individual phase modifying and/or eliminating questions until the instrument is final. Frequently, associations, institutions and clinics assemble expert panels to validate the custom generated instruments prior to the instruments' deployment to patients. In this case, the medical integration system 102 may generate online review forums to serve a global set of researchers or a single organization/clinic or physicians, reviewers and experts (collectively referred to as “panel members” herein, without limitation, for purposes of convenience).).
11.	Regarding claim 7, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the at least one key database includes any one of: a blinded patient experience database and a blinded patient information database, (page 13, para. 121,  a process executed by the system analyzes and assesses the content of a user's answers to questions included in an instrument.) Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient. The system 102 generates the medical assessment rules by receiving a listing of symptoms (e.g., symptoms regarding pain) and a listing of medical diagnoses associated with the symptoms. In a particular example of a medical assessment rule, if the system receives patient symptoms indicating that the patient is experiencing pain when opening ajar, then the patient is assigned an assessment of “wrist pain.”)
12.	Regarding claim 8, Hussam teaches the method of claims 1 and 5-7 as described above.  Hussam further discloses further comprising:
	using artificial intelligence routines to identify one or more of trends, predictions, learnings, and commonalities, (page 15, para. 138, where medical data is being uploaded for multiple patients (e.g., dozens or hundreds of patients), the system 102 scans 444 (e.g., simultaneous and/or iterative scanning) the uploaded data for each patient and groups together the medical data (e.g., across the multiple patients) associated with the same keyword. In one particular embodiment, medical data for patient A and patient B is received 442 by the system 102. The received medical data includes patient A's answer to question A and patient B's answer to question A. In this example, the system 102 scans 444 (e.g., through execution of the scanning tool) the received medical data and detects keyword A twice, because keyword A is included in the medical data associated with patient A and keyword A is also included in the medical data associated with patient B.).
13.	Regarding claim 9, Hussam teaches the method of claim 1 as described above.  Hussam further discloses wherein the electronic records are human experience records, (page 13, para. 121, a process executed by the system analyzes and assesses the content of a user's answers to questions included in an instrument.) Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient. The system 102 generates the medical assessment rules by receiving a listing of symptoms (e.g., symptoms regarding pain) and a listing of medical diagnoses associated with the symptoms. In a particular example of a medical assessment rule, if the system receives patient symptoms indicating that the patient is experiencing pain when opening ajar, then the patient is assigned an assessment of “wrist pain.”), and wherein the preferred product is a drug in a specific disease area, (page 13, para. 121, Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient.). 
14.	Regarding claim 10, Hussam teaches the method of claim 1 as described above.  Hussam further discloses further comprising:
	generating a user interface, (page 13, para. 120, generates a graphical user interface that includes this list); and
 	displaying, through the user interface, at least one of: product names, product logos, active ingredients, approval dates, medical history information, administration information, side effect information, and indicator labels, (page 13, para. 121, Through execution of the medical assessment rules, the system 102 determines, without limitation, diagnosis information, treatment information and medication information for a patient.).
15.	Regarding claim 11, this claim is rejected for the same reason as set forth above with regard to claim 1.  Hussam further disloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, (page 1, para. 11, a computer program product residing on a computer readable storage medium, the computer program product comprising instructions).
16.	Regarding claim 12-16 and 18-21, this claim is rejected for the same reason as set forth above with regard to claims 1-5 and 7-10.  Hussam further disloses a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, (page 1, para. 16, a processor; and a computer program product residing on a computer readable storage medium).

Response to Arguments

17.	Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
A. 	Applicant argues that the claim amendments recite a significant and very specific algorithm limitations performed by a physical processor configures to execute the steps and the claims are not directed to an abstract idea.
In response the Examiner respectfully disagrees. In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. gathering and analyzing records) and pointed to limitations in the claim including the abstract idea. Further, the additional elements (i.e., A non-transitory computer readable storage medium, A processor, A memory, etc.) have been repeatedly considered well- understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)). Appellant's own Specification indicates the conventionality of the claimed devices (see at least [00204], “the machine readable instructions comprise programs for execution by a processor such as the processor 1412 shown in the example processor platform 1400 discussed below in connection with FIG. 14. The programs may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1412, but the entire programs and/or parts thereof could alternatively be executed by a device other than the processor 1412 and/or embodied in firmware or dedicated hardware.”). Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent. Even assuming, arguendo, that the elements are not well-understood, routine, and conventional, they merely amount to an application of an abstract idea to a generic technological environment. Accordingly, the application of the abstract idea is therefore not eligible.  The use of Artificial Intelligence as claimed is just for mere convenience.  The extraction and analyzation of data to make a recommendation is a mental process. 

Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above). Further, in order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayotest). As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (a computing system) using generic computer functions (a tablet). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible. 
B. Applicant further argues that Hussam does not teach the amended features of the claims.
	In response the Examiner respectfully disagrees. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A.	System and method for patient-worn monitoring of patients in geographically dispersed health care locations (US 7321862 B2) teaches a patient-worn monitoring system and method for geographically dispersed health care locations. A patient-worn monitoring system comprises a network, a body-worn monitoring station, a monitoring station server, a remote command center, and a rules engine. The network comprises a first sub-network and a second sub-network. The body-worn monitoring station comprises monitoring equipment. The body worn monitoring station monitors data elements from a patient assigned to a health care location and sends monitored data elements to a monitoring station server via the first sub-network. The monitoring station server receives the monitored data elements from the body worn monitoring station and relays the monitored data elements to the remote command center via the second sub-network. The remote command center receives the monitored data elements from the monitoring station server, associates the monitored data elements with the patient assigned to the health care location, accesses patient data elements indicative of a medical condition associated with the patient, and establishes a patient-specific rule associated with the patient. The rules engine selects data elements from the monitored data elements and the patient data elements associated with the patient and applies the patient-specific rule to the selected data elements continuously and simultaneously. A determination is made whether the patient-specific rule for the patient has been contravened. An alert is issued from the remote command center in the event the patient-specific rule for the patient has been contravened.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624